770 A.2d 326 (2001)
In re Nomination Petitions of Daniel McINTYRE, Democratic Nomination for Judge, Court of Common Pleas.
Objector: Samuel Mahfood.
In re Nomination Petitions of Daniel McIntyre, Republican Nomination for Judge, Court of Common Pleas.
Objector: James T. Weikel.
Supreme Court of Pennsylvania.
Submitted April 30, 2001.
Decided May 4, 2001.
*327 Robert Matthew Owsiany, Pittsburgh, for appellant, Daniel McIntyre.
James Paul Coletta, Carnegie, for appellees, Samuel Mahfood and James T. Weikel.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
AND NOW this 4th day of May, 2001, the order of the Commonwealth Court is AFFIRMED. The Application for Stay Pending Appeal and Motion for Expedited Argument are DISMISSED as moot.